t c memo united_states tax_court francis a morlino petitioner v commissioner of internal revenue respondent docket no 18441-03l filed date p asks us to review a determination by r’s settlement officer so that r may proceed with collection by levy of p’s unpaid tax_liability for p claims that the so abused his discretion by prematurely concluding p’s hearing when p did not provide information by the deadline set by the so r objects to p’s testimony as to extenuating circumstances that prevented him from meeting the deadline held p’s testimony is irrelevant since neither he nor his counsel communicated the extenuating circumstances to the so nor has p explained his failure to do so held further r may proceed with collection since the deadline was reasonable timothy j burke for petitioner nina p ching and john v cardone for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination made by respondent’s appeals_office that respondent may proceed to collect by levy unpaid taxes with respect to petitioner’ sec_2001 tax_year we review the determination pursuant to sec_6330 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in kingston massachusetts at the time the petition was filed on date respondent issued to petitioner a final notice-notice of intent to levy and notice of your right to a hearing the notice concerns petitioner’s unpaid federal_income_tax liability for of approximately dollar_figure the unpaid tax by letter dated date petitioner’s attorney timothy j burke submitted to the internal_revenue_service irs on petitioner’s behalf an irs form request for a collection_due_process_hearing on an attachment to the form petitioner asserts it is in the best interest of the government and the taxpayer that an offer_in_compromise be entered into petitioner raised no other issue on the form or during the subsequent hearing accorded him on or about date petitioner submitted an offer_in_compromise with respect to the unpaid tax that offer_in_compromise was rejected on date on or about date an appeals_office official settlement officer eugene o’shea was assigned to petitioner’s case by letter dated date addressed to petitioner mr o’shea introduced himself to petitioner scheduled a meeting with him for date acknowledged petitioner’s request for an offer_in_compromise and in connection with that request provided him with a questionnaire and an irs form_656 offer_in_compromise the questionnaire and the offer form respectively the letter instructed petitioner that he was to complete and submit the questionnaire and offer form to mr o’shea by date even if the meeting scheduled for that date were to be postponed on date at mr burke’s request mr o’shea moved the date meeting to date and gave petitioner until that date but no later to provide the requested information and submit the offer form on date mr burke but not petitioner met with mr o’shea mr burke provided mr o’shea with some but not all of the information requested on the questionnaire he did not submit the offer form mr o’shea again extended the time for completion of the questionnaire and submission of the offer form until date and he informed mr burke that no further extension of time would be granted petitioner did not submit the missing information or the offer form to mr o’shea by date nor did petitioner or mr burke contact mr o’shea between august and date on date mr o’shea determined that collection by levy of the unpaid tax should proceed in part mr o’shea based his determination on the fact that petitioner had failed to submit information necessary for an offer_in_compromise in making his determination mr o’shea balanced the need for the efficient collection_of_taxes with the concern that any collection action be no more intrusive than necessary he verified that the requirements of applicable laws and administrative procedures had been met petitioner was notified of mr o’shea’s determination by a notice_of_determination concerning collection action s under sec_6320 and or dated date opinion i introduction the principal issue in this case is whether the settlement officer mr o’shea abused his discretion in determining to proceed by levy to collect the unpaid tax before we address that issue we shall set forth the general rules governing such determinations and our review we shall then state the parties’ arguments and dispose_of respondent’s objection to certain testimony of petitioner’s finally we shall decide whether mr o’shea abused his discretion ii sec_6330 and sec_6331 sec_6331 authorizes the secretary_of_the_treasury secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by respondent’s appeals_office and at the hearing the appeals officer_or_employee without distinction appeal sec_1 a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded a taxpayer receiving a notice_of_intent_to_levy see sec_6320 officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 we have jurisdiction to review the appeals officer’s determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for an abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 see also sec_301_6330-1 q a-f5 proced admin regs whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 iii the parties’ arguments by the petition petitioner assigns error to mr o’shea’s determination that collection by levy of the unpaid tax should proceed in support of his assignments petitioner avers that acceptance of an offer_in_compromise was in the best interest of respondent and petitioner and respondent improperly and prematurely concluded petitioner’s sec_6330 hearing the hearing at trial petitioner abandoned all issues raised in the petition except that mr o’shea erred by prematurely concluding the hearing to prove that mr o’shea acted prematurely petitioner asks us to consider extenuating circumstances that prevented him from meeting deadlines imposed by mr o’shea respondent counters that mr o’shea did not prematurely conclude the hearing and he did not abuse his discretion in determining that respondent may proceed with levy to collect the unpaid tax respondent objects to the admission of petitioner’s evidence of extenuating circumstances since the administrative record contains no mention of such circumstances iv admissibility of petitioner’s testimony a the testimony at the trial of this case over the objection of respondent petitioner testified as to some of his activities during august and september of the essence of the testimony is as follows in august of petitioner and his wife were forced to leave their home in massachusetts and travel to california in order to attend to their daughter’s family after a seizure temporarily left their daughter’s husband paralyzed they flew to california on date and returned home on date much of the information requested by mr o’shea in his letter of date and thereafter was stored in leased space outside petitioner’s home which delayed petitioner in assembling the information respondent objected to the testimony on the grounds of relevancy the court noted respondent’s objection but reserved its ruling b positions of the parties respondent’s relevancy objection is based on the fact that petitioner’s underlying liability for the unpaid tax was not raised at the hearing and is not before the court accordingly argues respondent the appropriate standard for our review of mr o’shea’s determination is abuse_of_discretion and the appropriate scope of review pursuant to the record rule is the administrative record made during the hearing the record rule is the general_rule of administrative law that a court can engage in judicial review of an agency action only on the basis of the record amassed by the agency pierce administrative law sec_11 pincite 4th ed see 373_us_709 petitioner responds that our holding in 123_tc_85 pertains to the matter and the scope of review is not limited to the administrative record recently the court_of_appeals for the first circuit reviewed a district_court judgment that pursuant to sec_6330 had affirmed an appeals_office determination made pursuant to sec_6330 that a levy to collect certain unpaid employment_taxes and penalties could proceed 414_f3d_144 1st cir affg 326_fsupp2d_184 d mass the court_of_appeals upheld the record rule as defining the scope of judicial review of such a determination when as in the case it was reviewing the taxpayer’s underlying liability is not in issue see id at __ the court_of_appeals distinguished 123_tc_85 olsen v united_states supra at __ n therefore we are not required by the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir to follow olsen continued petitioner argues that his testimony demonstrates the inflexibility of the hearing officer c discussion at trial petitioner specifically disclaimed that his underlying liability for the unpaid tax is at issue the appropriate standard of review is therefore abuse_of_discretion see supra sec ii of this report robinette v commissioner supra is a case of this court in which pursuant to sec_6330 we reviewed a determination by an appeals officer to proceed with collection of an unpaid tax since the taxpayer’s underlying liability was not an issue we determined that the proper standard of review was abuse_of_discretion id pincite nevertheless we considered testimony and other evidence that was not part of the administrative record id pincite we noted however that any evidence admissible in a trial before this court had to be admissible under the federal rules of evidence id pincite we rejected the commissioner’s argument that the evidence in question was inadmissible because not relevant id pincite discussing rule sec_401 and sec_402 of the federal rules of evidence we found the evidence relevant because it tended to show that the continued notwithstanding that barring stipulation of the parties to the contrary appeal of this case would lie to the court_of_appeals for the first circuit see sec_7482 appeals officer abused his discretion in determining to proceed with collection id pincite the term relevant evidence is defined in rule of the federal rules of evidence to mean evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence the testimony in the instant case is relevant and therefore admissible if and only if the testimony has a tendency to make the existence of any fact that is of consequence in determining whether mr o’shea abused his discretion more probable or less probable than it would be without the evidence cf robinette v commissioner supra pincite when considered in light of petitioner’s purpose in offering the testimony--to show mr o’shea’s inflexibility--the testimony is not relevant for the simple reason that there is no evidence that either petitioner or mr burke ever informed mr o’shea of petitioner’s difficulties in assembling the information necessary to respond to mr o’shea’s requests because mr o’shea was never informed of those difficulties the difficulties can hardly have had any bearing on mr o’shea’s determination to proceed with collection stated in the terms of rule of the federal rules of evidence the testimony cannot possibly have any tendency to make the existence of any fact that is of consequence in determining whether mr o’shea abused his discretion more or less probable--because he was never notified of the extenuating circumstances that are the subject of the testimony because the testimony is irrelevant it is inadmissible see fed r evid d conclusion respondent’s objection to the testimony is sustained v abuse_of_discretion a introduction we are left to determine whether mr o’shea abused his discretion in determining that respondent may proceed by levy to collect the unpaid tax petitioner claims that he did because he prematurely concluded the hearing b discussion in clawson v commissioner tcmemo_2004_106 fewer than months passed between the taxpayer’s filing a request for a sec_6330 hearing concerning a proposed levy and an adverse determination by an appeals officer approximately month passed after the appeals officer’s offer of a telephonic hearing nor has petitioner offered any excuse for his failure to explain to mr o’shea his difficulties in complying with mr o’shea’s date deadline when compliance with that deadline became problematic cf 118_tc_488 unusual illness or hardship or other special circumstances may justify an exception to the general_rule that in reviewing for an abuse_of_discretion under sec_6330 the court will not consider issues not raised at the sec_6330 hearing until the adverse determination and only days passed after the telephone conference until the adverse determination the taxpayer argued that the appeals officer abused his discretion because he reached his decision to sustain the proposed levy in barely one month after he contacted petitioners we held t here is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy as authority we cited sec_301_6330-1 q a-e9 proced admin regs which provides that there is no period of time in which appeals must conduct a sec_6330 hearing or issue a notice_of_determination appeals will however attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances in this case mr o’shea made his determination almost months after petitioner filed the form his request for a sec_6330 hearing it is clear from the form that petitioner contemplated making an offer_in_compromise at the hearing he submitted an offer_in_compromise on date which was rejected on date the record contains no further information with respect to the rejected offer_in_compromise by letter dated date mr o’shea scheduled a meeting with petitioner for date mr o’shea enclosed with the letter the questionnaire and offer form which petitioner was asked to complete and submit by the date of the meeting the meeting was postponed until date and petitioner was given an extension until then to submit the questionnaire and offer form petitioner did not complete the questionnaire by the time of the postponed meeting nor did he submit the offer form at that meeting mr o’shea again extended the time for completion of the questionnaire and submission of the offer form establishing a deadline of date and telling mr burke that no further extension of time would be granted not only did petitioner fail to meet that deadline but neither petitioner nor mr burke contacted mr o’shea to explain any circumstance of delay or to request an extension of the deadline petitioner does not argue that mr o’shea was without discretion to set a deadline only that he abused his discretion by setting the deadline too soon we disagree mr o’shea’s establishment of a deadline of date to complete the questionnaire and the offer form was not unreasonable in light of the facts that petitioner submitted the form in date had from date the date mr o’shea provided him with the questionnaire and the offer form until date to complete those documents and had experience with offers in compromise which previously he had submitted while the final 2-week deadline may seem short when considered in isolation we do not consider it in isolation rather we consider it in context see eg roman v commissioner tcmemo_2004_20 which context includes the longer period that petitioner had to comply with mr o’shea’s requests and the fact that there is no evidence that either petitioner or mr burke protested the deadline or asked for any extension if there is fault here it lies not with mr o’shea in setting a deadline of date c other argument sec_1 introduction on brief petitioner describes the following errors which are either in addition to or supplement his principal assignment of error that mr o’shea abused his discretion by prematurely concluding the sec_6330 hearing mr o’shea was biased by his belief that the hearing had to be promptly concluded respondent did not conduct the hearing in good_faith respondent was not flexible in considering petitioner’s matter the lack of ascertainable standards to be followed at sec_6330 hearings violates due process and mr o’shea was not in addition to referencing the offer_in_compromise that petitioner submitted on date and which was rejected on date the record contains a copy of another rejected offer_in_compromise signed by petitioner on date and relating to trust fund recovery penalties imposed with respect to employment_taxes due in impartial since he both conducted the sec_6330 hearing and considered petitioner’s offer_in_compromise as a general_rule a party cannot argue on brief an issue not raised in the petition see rule b any issue not raised in the assignments of error shall be deemed to be conceded moreover as stated supra in section iii of this report at trial petitioner abandoned all issues raised in the petition except that mr o’shea erred by prematurely concluding the hearing respondent asks that we reject all of petitioner’s other arguments as having been either conceded or abandoned we accept respondent’s request except that we do consider petitioner’s arguments with respect to bias and inflexibility since we think that they relate closely to the one issue premature conclusion that petitioner has preserved bias petitioner argues mr o’shea was biased by his belief that the hearing had to be promptly concluded beside the fact that mr o’shea set and stuck to a deadline of date for petitioner to submit information necessary for an offer_in_compromise petitioner has shown no facts that would support his claim of bias as we made plain supra in section v b of this report there is no requirement that an appeals officer wait a certain amount of time before concluding a sec_6330 hearing petitioner has failed to show bias lack of flexibility petitioner argues mr o’shea did not act with flexibility but with a clear predisposition toward an inflexible and expeditious determination of petitioner’s matter while it is true that mr o’shea set and stuck to a deadline of date and told mr burke that he would not extend that deadline the facts in evidence hardly lead to the conclusion that mr o’shea was inflexible indeed he had twice before established due dates for the requested information but when petitioner failed to comply extended those due dates moreover there is no evidence that when the date deadline was set mr burke made any protest or that thereafter as the deadline approached he or petitioner asked for any extension of the deadline in fact mr o’shea’s records show no contact with mr burke until date when mr burke’s secretary called mr o’shea to ask if any more information was needed she was told by mr o’shea that the information had been due on date and the case had been closed and indeed the notice of mr o’shea’s determination was mailed to petitioner days later we do not find that mr o’shea was inflexible while he may have been predisposed to an expeditious determination of petitioner’s matter we see nothing wrong with that given the facts before us d conclusion mr o’shea did not abuse his discretion in determining that respondent may proceed by levy to collect the unpaid tax vi conclusion to reflect the foregoing decision will be entered for respondent
